EXHIBIT 21.1 MACK-CALI REALTY, L.P. Subsidiary State of Incorporation or Organization 1 COMMERCE REALTY L.L.C. NJ 1 EXECUTIVE REALTY L.L.C. NJ 2 COMMERCE REALTY L.L.C. NJ 2 EXECUTIVE REALTY L.L.C. NJ 2 PARAGON REALTY L.L.C. DE 2 TWOSOME REALTY L.L.C. NJ 2 INDEPENDENCE SPE LLC DE 3 CAMPUS REALTYLLC DE 3 ODELL REALTY L.L.C. NY 3 PARAGON REALTY L.L.C. DE 4 GATEHALL REALTY L.L.C. NJ 4 PARAGON REALTY L.L.C. NJ 4 SENTRY HOLDING L.L.C. DE 4 SENTRY REALTY L.L.C. DE 4 BECKER SPE LLC DE 4 SYLVAN SPE LLC DE 5 WOOD HOLLOW REALTY, L.L.C. NJ 5 BECKER SPE LLC DE 5/6 SKYLINE REALTY L.L.C. NY 6 BECKER SPE LLC DE 6 PARSIPPANY L.L.C. NJ 9 CAMPUS REALTY L.L.C. NJ 10 INDEPENDENCE SPE LLC DE 11 COMMERCE DRIVE ASSOCIATES L.L.C. NJ 12 SKYLINE ASSOCIATES L.L.C. NY 12 VREELAND REALTYLLC DE 14/16 SKYLINE REALTY L.L.C. NY 14 COMMERCE REALTY L.L.C. NJ 14 SYLVAN REALTY L.L.C. NJ 20 COMMERCE DRIVE ASSOCIATES L.L.C. NJ 20 WATERVIEW SPE LLC DE 25 COMMERCE REALTY, L.L.C. NJ 30 TWOSOME REALTY L.L.C. NJ 31 TWOSOME REALTY L.L.C. NJ 35 WATERVIEW HOLDING L.L.C. DE 35 WATERVIEW SPELLC DE 40 TWOSOME REALTY L.L.C. NJ 41 TWOSOME REALTY L.L.C. NJ 50 TWOSOME REALTY L.L.C. NJ 51 CHUBB SPE LLC DE 55 CORPORATE REALTY L.L.C. DE Subsidiary State of Incorporation or Organization 75 LIVINGSTON SPE LLC DE 78/PINSON PARTNERS L.L.C. NJ 85 LIVINGSTON SPE LLC DE 97 FORSTER REALTY L.L.C. NJ NJ DE NJ NJ NJ NJ NJ NJ NJ , L.L.C. DE NJ NJ DE NY NJ NJ NJ NJ DE LLC DE 395 W. PASSAIC L.L.C. NJ NJ NY NJ NJ NJ NJ NJ NJ DC 1256 N. CHURCH REALTY L.L.C. NJ 1 CT 1 DE 1 NJ 1 NJ Subsidiary State of Incorporation or Organization AIRPORT PROPERTIES ASSOCIATES L.L.C. NJ ALTERRA I L.L.C. DE ALTERRA IB L.L.C. DE BA ROSELAND L.L.C. DE BMP MOORESTOWN REALTY L.L.C. NJ BMP SOUTH REALTY L.L.C. NJ BRIDGE PLAZA REALTY ASSOCIATES L.L.C. NJ C.W. ASSOCIATES L.L.C. NJ CAL-HARBOR II& III URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR IV URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR V LEASING ASSOCIATES L.L.C. NJ CAL-HARBOR V URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR VI URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR VII LEASING ASSOCIATES L.L.C. NJ CAL-HARBOR VII URBAN RENEWAL ASSOCIATESL.P. NJ CAL-HARBOR SO. PIER URBAN RENEWAL ASSOCIATESL.P. NJ CALI HARBORSIDE (FEE) ASSOCIATESL.P. NJ CCMA NOMINEE L.L.C. NJ CENTURY PLAZA ASSOCIATES L.L.C. NJ CHAI JV MEMBER L.L.C. VA CLEARBROOK ROAD ASSOCIATES L.L.C. NY COLLEGE ROAD REALTY L.L.C. NJ COMMERCENTER REALTY ASSOCIATES L.L.C. NJ CROSS WESTCHESTER REALTY ASSOCIATES L.L.C. NY CWLT ROSELAND EXCHANGE L.L.C. NJ ELEVENTH SPRINGHILL LAKE ASSOCIATES,LLC MD ELMSFORD REALTY ASSOCIATES L.L.C. NY EMPIRE STATE CAFÉ LICENSING L.L.C. NY EMPIRE STATE FUNDING L.L.C. DE EMPIRE STATE VEHICLE LEASING L.L.C. NY EPSTEINS B 40 PARK ROSEWOOD UNIT L.L.C. NJ EPSTEINS B METROPOLITAN UNIT, L.L.C. NJ EPSTEINS C LOFTS, LLC NJ FIVE SENTRY REALTY ASSOCIATESL.P. PA FOURTEENTH SPRINGHILL LAKE ASSOCIATES L.L.C. DE GALE SLG NJ GP LLC DE GALE SLG NJ MEZZ LLC DE GALE SLG NJ OPERATING PARTNERSHIP, L.P. DE GARDEN STATE CAFÉ LICENSING L.L.C. NJ GARDEN STATE VEHICLE LEASING L.L.C. NJ GRAND JERSEY WATERFRONT URBAN RENEWAL L.L.C. NJ GREENBELT/SPRINGHILL LAKE ASSOCIATES L.L.C. MD HANOVER 3 NJ HANOVER HOSPITALITY CORP. NJ HARBORSIDE UNIT A URBAN RENEWAL, L.L.C. NJ HARBORSIDE HOSPITALITY CORP. NJ HARBORSIDE UNIT A L.L.C. NJ HILLSBOROUGH NJ Subsidiary State of Incorporation or Organization HORIZON CENTER REALTY ASSOCIATES L.L.C. NJ JUMPING BROOK REALTY ASSOCIATES L.L.C. NJ KEMBLE PLAZA II REALTY L.L.C. NJ KENNEL COURT PARTNERS L.L.C. NJ KEYSTONE VEHICLE LEASING L.L.C. PA KNIGHTSBRIDGE REALTY L.L.C. NJ LINWOOD REALTY L.L.C. NJ LITTLETON REALTY ASSOCIATES L.L.C. NJ LR OVERLOOK PHASE II L.L.C. DE LR OVERLOOK PHASE III L.L.C. DE M-C DE M-C DE M-C 2 SOUTH GOLD L.L.C. NJ M-C 3 AAA L.L.C. NJ M-C 3 CAMPUS,LLC DE M-C 5 AAA L.L.C. NJ M-C 6 AAA L.L.C. NJ M-C CAPITOL ASSOCIATES L.L.C. DE M-C CHURCH REALTY L.L.C. NJ M-C CONSTRUCTION SERVICES L.L.C. NJ M-C HARBORSIDE PROMENADELLC NJ M-C HARSIMUS PARTNERS L.L.C. NJ M-C HUDSONLLC NJ M-C LENOLA REALTY L.L.C. NJ M-C METROPOLITAN REALTY L.L.C. NJ M-C NEWARK L.L.C. DE M-C PENN MANAGEMENT TRUST MD M-C PLAZA II& IIILLC NJ M-C PLAZA IVLLC NJ M-C PLAZA VLLC NJ M-C PLAZA VI& VIILLC NJ M-C PROPERTIESCO. REALTY L.L.C. NJ M-C RED BANK REALTY L.L.C. NJ M-C ROSETREE REALTY ASSOCIATES L.P. PA M-C SENIOR MEZZANINE L.L.C. DE M-C VREELAND,LLC DE MACK-CALI ADVANTAGE SERVICES CORPORATION DE MACK-CALI AIRPORT REALTY ASSOCIATESL.P. PA MACK-CALI B PROPERTIES, L.L.C. NJ MACK-CALI BRIDGEWATERREALTY,L.P. NJ MACK-CALI BUILDING V ASSOCIATES L.L.C. NJ MACK-CALI CAMPUS REALTY L.L.C. NJ MACK-CALI CHESTNUT RIDGE, L.L.C. NJ MACK-CALI CW REALTY ASSOCIATES L.L.C. NY MACK-CALI D.C. MANAGEMENT CORP DE MACK-CALI E-COMMERCE L.L.C. DE MACK-CALI EAST LAKEMONT L.L.C. NJ MACK-CALI F PROPERTIESL.P. NJ Subsidiary State of Incorporation or Organization MACK-CALI FACILITY,LLC NJ MACK-CALI FREEHOLD L.L.C. NJ MACK-CALI GLENDALE LIMITED PARTNERSHIP AZ MACK-CALI HARBORSIDE UNIT A L.L.C. NJ MACK-CALI HOLMDEL L.L.C. DE MACK-CALI JOHNSON ROAD L.L.C. NJ MACK-CALI MANAGEMENT L.L.C. DE MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C. NJ MACK-CALI MEADOWLANDS SPECIAL L.L.C. NJ MACK-CALI MID-WEST REALTY ASSOCIATES L.L.C. NY MACK-CALI MORRIS REALTY L.L.C. NJ MACK-CALI PENNSYLVANIA REALTY ASSOCIATESL.P. PA MACK-CALI PLAZA I L.L.C. NJ MACK-CALI PROPERTIES CO. NJ MACK-CALI PROPERTY TRUST MD MACK-CALI REALTY ACQUISITION CORP. DE MACK-CALI REALTY CONSTRUCTION CORPORATION NJ MACK-CALI SERVICES,INC. NJ MACK-CALI SHORT HILLS L.L.C. NJ MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C. NY MACK-CALI SPRINGING L.L.C. DE MACK-CALI SUB I,INC. DE MACK-CALI SUB III,INC. DE MACK-CALI SUB VI,INC. DE MACK-CALI SUB X,INC. DE MACK-CALI SUB XI,INC. DE MACK-CALI SUB XV TRUST MD MACK-CALI SUB XVII,INC. DE MACK-CALI SUB XXII,INC. DE MACK-CALI TAXTER ASSOCIATES L.L.C. NY MACK-CALI TC L.L.C. DE MACK-CALI TEXAS PROPERTYL.P. TX MACK-CALI TRS HOLDING CORPORATION DE MACK-CALI WOODBRIDGE L.L.C. NJ MACK-CALI WP REALTY ASSOCIATES L.L.C. NY MACK-CALI-R COMPANY NO. 1L.P. NJ MACK-GREEN-GALE L.L.C. DE MAIN-MARTINE MAINTENANCE CORP. NY MAPLE 4 CAMPUS REALTY L.L.C. NJ MAPLE 6 CAMPUS REALTY L.L.C. NJ MARBELLA LAND HOLDING, L.L.C. NJ MARBELLA TOWER ASSOCIATES L.L.C. NJ MARBELLA TOWER URBAN RENEWAL ASSOCIATES SOUTH, L.L.C. NJ MC 55 CORPORATE DRIVE L.L.C. DE MC 55 CORPORATE MANAGER L.L.C. DE MC DE MC AIRPORT HOLDING L.P. PA Subsidiary State of Incorporation or Organization MC FREE WI-FI L.L.C. NJ MC HUDSON HOLDING L.L.C. NJ MC HUDSON REALTY L.L.C. NJ MC MADISON HOLDING L.P. PA MC MONUMENT APARTMENT L.P. PA MC MONUMENT HOLDING L.P. PA MC ONE RIVER GENERAL L.L.C. NJ MC ONE RIVER LIMITED L.L.C. NJ MC OPM FUNDING L.P. PA MC RICHMOND NB L.L.C. NJ MC RIVERWATCH NB L.L.C. NJ MC ROSELAND CRYSTAL LAKE L.L.C. DE MC ROSELAND EPSTEINS L.L.C. DE MC ROSELAND HILLSBOROUGH L.L.C. DE MC ROSELAND JERSEY CITY II L.L.C. DE MC ROSELAND KENNEL COURT L.L.C. NJ MC ROSELAND LAFAYETTE COMMONS L.L.C. DE MC ROSELAND MA HOLDINGS L.L.C. DE MC ROSELAND MARBELLA SOUTH L.L.C. DE MC ROSELAND MONACO L.L.C. DE MC ROSELAND NJ HOLDINGS L.L.C. DE MC ROSELAND NORTH RETAIL L.L.C. DE MC ROSELAND NORTH RETAIL L.L.C. DE MC ROSELAND NY HOLDINGS L.L.C. DE MC ROSELAND PORT IMPERIAL 13, L.L.C. NJ MC ROSELAND PORT IMPERIAL SOUTH 15 L.L.C. DE MC ROSELAND PORTSIDE AT PIER ONE L.L.C. DE MC ROSELAND PORTSIDE L.L.C. DE MC ROSELAND TRS OPERATING L.L.C. DE MC ROSELAND VA HOLDINGS L.L.C. DE MC ROSELAND WASHINGTON STREET, L.P. DE MC ROSELAND WATERFRONT PARTNERS L.L.C. DE MC ROSETREE HOLDING L.P. PA MC SENTRY HOLDING L.P. PA MC WESTLAKES HOLDING L.P. PA MCPT TRS HOLDING CORPORATION DE MCPT TRUST DE MCRC TRUST DE MC-SJP PINSON DEVELOPMENT, L.L.C. DE MID-WEST MAINTENANCE CORP. NY MID-WESTCHESTER REALTY ASSOCIATES L.L.C. NY MONACO NORTH URBAN RENEWAL L.L.C. NJ MONACO SOUTH URBAN RENEWAL, L.L.C. NJ MONMOUTH/ATLANTIC REALTY ASSOCIATES L.L.C. NJ MONUMENT DE MONUMENT HOLDING L.L.C. DE MOUNT AIRY REALTY ASSOCIATES L.L.C. NJ MOUNTAINVIEW REALTY L.L.C. NJ NEWARK CENTER HOLDING L.L.C. DE Subsidiary State of Incorporation or Organization OFFICE ASSOCIATES L.L.C. NJ ONE GRANDE SPE L.L.C. DE ONE RIVER ASSOCIATES NJ ONE SYLVAN REALTY, L.L.C. NJ OPM FUNDING L.L.C. NJ OVERLOOK RIDGE L.L.C. DE OVERLOOKS RIDGE JV 2C/3B, L.L.C. DE PALLADIUM REALTY L.L.C. NJ PARSIPPANY 4/5 REALTY L.L.C. NJ PARSIPPANY NJ PARSIPPANY CAMPUS REALTY ASSOCIATES L.L.C. NJ PARSIPPANY HANOVER REALTY II L.L.C. NJ PARK SQUARE TIC L.L.C. NJ PHELAN REALTY ASSOCIATESL.P. CA PLAZA VIII& IX ASSOCIATES L.L.C. NJ PORT IMPERIAL SOUTH, L.L.C. NJ PORT IMPERIAL SOUTH 4/5 GARAGE L.L.C. NJ PORT IMPERIAL SOUTH 4/5 RETAIL L.L.C. NJ PORTSIDE 1/4 L.L.C. DE PORTSIDE 5/6, L.L.C. DE PORTSIDE APARTMENT DEVELOPERS, L.L.C. DE PORTSIDE HOLDINGS L.L.C. DE PRINCETON CORPORATE CENTER REALTY ASSOCIATES L.L.C. NJ PRINCETON OVERLOOK REALTY L.L.C. NJ PRUROSE RIVERWALK G L.L.C. NJ PSA RAHWAY TIC L.L.C. NJ PW/MS MANAGEMENT CO. INC. NJ PW/MS OP SUB III, LLC DE RAHWAY APTS TIC L.L.C. NJ RIVERWALK C. URBAN RENEWAL L.L.C. NJ RIVERWALK G URBAN RENEWAL, L.L.C. NJ RM - C/H MANAGEMENT COMPANY L.L.C. NJ ROSELAND 4/5 HOLDING, L.L.C. NJ ROSELAND ADVISORS L.L.C. NJ ROSELAND ASSET SERVICES, L.L.C. NJ ROSELAND DESIGNS L.L.C. NJ ROSELAND HOSPITALITY CORP. NJ ROSELAND II L.L.C. NJ ROSELAND MANAGEMENT COMPANY, L.L.C. DE ROSELAND MANAGEMENT HOLDING L.L.C. NY ROSELAND MANAGEMENT SERVICES, L.P. NJ ROSELAND OWNERS ASSOCIATES L.L.C. NJ ROSELAND SERVICES L.L.C. DE ROSELAND/EASTCHESTER, L.L.C. NJ ROSELAND/LINCOLN HARBOR, L.L.C. NJ ROSELAND/OVERLOOK 2C/3B, L.L.C. NJ ROSELAND/OVERLOOK, L.L.C. NJ ROSELAND/PORT IMPERIAL PARTNERS, L.P. DE Subsidiary State of Incorporation or Organization ROSELAND/PORT IMPERIAL SOUTH, L.L.C. NJ ROSELAND/PORT IMPERIAL, L.L.C. NJ ROSELAND/RIVERWALK G, L.L.C. NJ ROSELAND/SHORT HILLS L.L.C. NJ SENTRY PARK WEST L.L.C. PA SIX COMMERCE DRIVE ASSOCIATES L.L.C. NJ SIXTEENTH SPRINGHILL LAKES ASSOCIATES L.L.C. MD SKYLINE REALTY L.L.C. NY SO. WESTCHESTER REALTY ASSOCIATES L.L.C. NY SOUTH-WEST MAINTENANCE CORP. NY STAMFORD SM L.L.C. DE STEVENS AIRPORT REALTY ASSOCIATESL.P. PA SYLVAN/CAMPUS REALTY L.L.C. NJ TALLEY MAINTENANCE CORP. NY TALLEYRAND REALTY ASSOCIATES L.L.C. NY TENTH SPRINGHILL LAKE ASSOCIATES,LLC DE TERRI REALTY ASSOCIATES L.L.C. NJ THE GALE COMPANY, L.L.C. NJ THE GALE CONSTRUCTION COMPANY, L.L.C. DE THE GALE CONSTRUCTION SERVICES COMPANY, L.L.C. DE THE GALE CONTRACTING COMPANY, L.L.C. DE THE GALE INVESTMENT SERVICES COMPANY, L.L.C. DE THE GALE MANAGEMENT COMPANY, L.L.C. DE THE GALE REAL ESTATE ADVISORS COMPANY, L.L.C. DE THE GALE REAL ESTATE SERVICES COMPANY L.L.C. DE THE GALE SERVICES COMPANY, L.L.C. DE TWELFTH SPRINGHILL LAKE ASSOCIATES,LLC MD VAUGHN PRINCETON ASSOCIATES L.L.C. NJ WEST AVENUE REALTY ASSOCIATES L.L.C. CT WEST-AVE. MAINTENANCE CORP. CT WHITE PLAINS REALTY ASSOCIATES L.L.C. NY
